Appeal from a resettled order of the Appellate Term modifying a judgment of the City Court of the City of New York, County of Kings, entered on the verdict of a jury, so as to increase the amount of said judgment insofar as it is in favor of the plaintiff and against the defendant Sylvia Berman, in the amount of $250, to the sum of $2,100, together with interest and costs, and from the judgment which was entered in accordance with the said order of the Appellate Term. Order of the Appellate Term and the judgment of the City Court of the City of New York, County of Kings, entered thereon, reversed on the law and a new trial directed, with costs to abide the event. The action was to recover brokerage commissions at a fixed rate and, therefore, the plaintiff could recover the sum of $2,100 or nothing. Although the verdict was, therefore, incorrect, the Appellate Term had no power to increase it. Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.